Opinion
Per Curiam :
In accordance with Douglas v. California, 372 U.S. 353 (1963), and Commonwealth ex rel. Newsome v. Myers, 422 Pa. 240 (1966), the order is vacated and the record remanded with directions to hold an evidentiary hearing, with counsel, to determine whether appellant was deprived of his right to appeal, including the filing of post-trial motions, and his right to counsel on appeal. If the lower court shall *749find that appellant has knowingly and intelligently waived his right to file post-trial motions, it shall enter an order to that effect, thereby precluding appellant’s right to further prosecute an appeal. If the lower court finds that appellant has not knowingly and intelligently waived his right to appeal, it shall permit the filing of post-trial motions, with counsel, nunc pro tunc. If such motions are denied, this Court will permit, upon motion of counsel, an appeal to be docketed as if timely filed and thereafter orally argued. See Commonwealth ex rel. Robinson v. Myers, 427 Pa. 104 (1967); Commonwealth v. Wilson, 430 Pa. 1 (1968); Commonwealth v. Ezell, 431 Pa. 101 (1968).